Citation Nr: 0839310	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-39 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
herniated nucleus pulposus (HNP) of the lumbar spine with 
degenerative disc disease, to include as secondary to 
service-connected residuals of the left ankle fracture.  

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, evaluated as noncompensable prior to 
April 7, 2008; and 10 percent disabling since April 7, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T, S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued a 
noncompensable evaluation of the veteran's service-connected 
residuals of a left ankle fracture disability and did not 
reopen the veteran's claim for service connection for HNP of 
the lumbar spine, also claimed as secondary to the service-
connected residuals of a left ankle fracture disability as 
the evidence submitted was not new and material.

The Board remanded this matter for further development in May 
2007.  

Following the requested development, the Appeals Management 
Center (AMC), issued a May 2008 rating decision that 
increased the evaluation for residuals of the left ankle 
fracture to 10 percent disabling, effective April 7, 2008.


FINDINGS OF FACT

1.  The RO denied service connection for a HNP of the lumbar 
spine in April 2002.  The veteran was notified of the 
decision that same month and did not appeal.  Thus, the 
decision became final.  

2.  Evidence received since the last final denial does not 
raise a reasonable possibility of substantiating the claim.

3.  The veteran's left ankle fracture is manifested by X-ray 
evidence of arthritis and objective evidence of limitation of 
motion that is no more than moderate.

4.  The veteran's left ankle scar has not been shown to be 
tender or painful, ulcerated or poorly nourished; or to cause 
limitation of function, is not deep and does not approximate 
39 sq. cms.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection 
for a HNP of the lumbar spine is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a HNP of the lumbar 
spine has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for a 10 percent evaluation for residuals of 
a left ankle fracture, but no more, have been met from July 
28, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.118, Codes 
5003, 5010, 5270, 5271, 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

As it relates to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for HNP of the lumbar spine with degenerative disc 
disease, also claimed as secondary to service-connected 
residuals of the left ankle fracture, the Board notes that in 
a letter dated in October 2003 the RO provided the veteran 
with a letter that informed him of the evidence needed to 
substantiate entitlement to service connection and what 
constituted new and material evidence.  The letter also told 
him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter also told 
him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The October 
2003 letter told the veteran that to substantiate the claim 
there must be evidence of a current disability and a link 
between the disability and service.  He was provided with 
notice as to the disability rating and effective date 
elements of the claim in a May 2007 letter.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the May 2007 letter, the AMC informed the veteran that he 
had been previously denied service connection for a HNP in 
October 1978 on the basis that there was no evidence that the 
HNP of the lumbar spine was related to the service-connected 
disability of the residuals of the left ankle fracture and 
there was no evidence that the HNP of the lumbar spine was 
incurred or caused by service or within any applicable 
presumptive period.  The AMC indicated that the veteran was 
notified of this decision that same month and the time to 
appeal had expired.  

The AMC stated that to qualify as new, the evidence must be 
in existence and must be submitted to VA for the first time.  
Although VA would make reasonable efforts to help the veteran 
obtain currently existing evidence, it could not provide a 
medical examination or obtain a medical opinion until the 
claim was successfully reopened.  The AMC further indicated 
that in order to be considered material, the existing 
evidence had to pertain to the reason that the claim was 
previously denied.  

New evidence meant existing evidence not previously submitted 
to agency decisionmakers.  Material evidence meant existing 
evidence that by itself or when considered with previous 
evidence of record related to an unestablished fact necessary 
to substantiate the claim.  New and material evidence had to 
raise a reasonable possibility of substantiating his claim 
and the evidence could not simply be repetitive or cumulative 
of the evidence that was available at the time of the 
previous denial. 

The last final decision was issued by the RO in April 2002.  
The AMC notified the veteran of the correct reasons for the 
prior denial, and of what was needed to reopen the claim.  
Thus, the veteran did receive notice of what evidence was 
needed.

With regard to the veteran's claim for an increased 
evaluation for residuals of a left ankle fracture, the Board 
notes that at a minimum, adequate VCAA notice in an increased 
rating claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

The December 2003 and May 2007 letters told the veteran that 
he could substantiate his claim with evidence that the 
disability had worsened.  The May 2007 letter told him that 
he could substantiate the claim with evidence of the effect 
of the disability on work.  He was not specifically told that 
the claim could be substantiated with evidence of the impact 
of the disability on daily life.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).
A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 
The veteran was provided with a VA examination in which the 
impact of the disability on daily life was discussed.  This 
discussion should have put him on notice that such evidence 
was relevant to substantiating the claim.  
The rating criteria do not require specific test results or 
measurements.  Hence, additional notice was not required on 
the second element of Vazquez-Flores notice.
The May 2007 letter also provided notice on the third 
Vazquez-Flores notice element; and it also provided examples 
of evidence that could be submitted to substantiate the 
claim.  

The courts have held that VCAA compliant notice must be 
provided prior to the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There 
was a timing deficiency in this case because complete notice 
was provided only after the initial adjudication of the 
claim.  The timing deficiency was cured, however, by the 
issuance of a supplemental statement of the case after the 
notice was provided.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has also complied with its duty to assist the veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained, including records from 
the Social Security Administration, which was part of the 
reason for the May 2007 decision.  The veteran was also 
afforded several VA examinations as it relates to his 
service-connected left ankle fracture residuals.  

New and Material

A regional office decision becomes final if a notice of 
disagreement is not received within one year of notice of the 
decision.  38 U.S.C.A. § 7105.  Final decisions can be 
reopened with the submission of new and material evidence.  
38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The then current 
paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2007).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law." Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.  In this case, the evidence does not 
demonstrate aggravation under either version of 38 C.F.R. 
§ 3.310.

In April 2002, the RO denied service connection for HNP of 
the lumbar spine, to include as secondary to residuals of a 
left ankle fracture.  The veteran was notified of this 
decision later that month and did not appeal.  Thus, the 
decision became final.  

Evidence available to the RO at the time of the denial 
included the veteran's service medical records, private and 
VA treatment records, and the result of a VA examination.  
Among the evidence available at the time of the previous 
denial were treatment reports and letters from the veteran's 
private physician, S. Boyd, M.D.  In a March 2000 report, Dr. 
Boyd indicated that the veteran had asked him about how his 
back injury might have been related to his left ankle injury 
that he sustained in the military while parachute jumping.  
Dr. Boyd stated that certainly enough trauma to fracture an 
ankle could do significant damage to a lower lumbar disc.  

In an April 2000 letter, Dr. Boyd indicated that the veteran 
had asked him about how his back injury might have been 
related to an ankle fracture that he had incurred on a 
parachute jump in the military some years ago.  He noted that 
the veteran reported that his back problems started at the 
time of the in-service injury.  Dr. Boyd stated that 
certainly enough trauma to fracture an ankle could cause 
significant damage to a lower lumbar disc.  

In denying service connection, the RO indicated that the 
claim of service connection for HNP of the lumbar spine as 
secondary to residuals of a left ankle fracture was 
considered reopened because the evidence received was 
considered new and material.  The evidence, however, still 
did not show that the condition was related to the service-
connected ankle fracture or otherwise related to service. 

Evidence received subsequent to the April 2002 rating 
determination includes duplicate copies of private treatment 
records, the veteran's Social Security Award and evidence 
used in determining this award, statements and beliefs of the 
veteran, and a March 2001 letter from Dr. Boyd.  

In his March 2001 letter, Dr. Boyd again reported that 
according to the veteran, he began having back problems when 
he was in the military after he was injured in a parachute 
jump.  He noted that it was certainly reasonable that this 
event led to his first disc herniation requiring surgery, and 
thus to his second surgery.  

The March 2000 treatment report and April 2000 letter from 
Dr. Boyd are duplicates that were available at the time of 
the previous denial.  While the March 2001 letter from Dr. 
Boyd is new in that it was not of record at the time of the 
previous denial, it duplicates an opinion that was of record 
at the time of the April 2001 denial.  It is essentially 
cumulative of information known at the time of the previous 
denial.  

The veteran's belief that his current low back disorder is 
related either to the parachute jump where he injured his 
left ankle or is otherwise related to his left ankle were of 
record at the time of the previous denial and are thus, not 
new.  While some of the treatment records associated with the 
claims folder obtained in conjunction with the veteran's 
social security award demonstrate that the veteran currently 
has herniated discs, they do not provide a nexus between the 
veteran's current low back disorder and his period of service 
or his service-connected left ankle fracture residuals.  They 
also demonstrate that the veteran sustained several back 
injuries subsequent to service, unrelated to any service 
event.  The veteran was noted to have a back disorder at the 
time of the previous denial and the notation of the two 
previous surgeries was also of record.  

The newly received evidence does not relate to the 
unestablished element of a nexus between the current low back 
disorder and service or the service-connected left ankle 
fracture residuals.  If a low back disorder was demonstrated 
in service, service connection would be presumed without the 
need for nexus evidence.  38 C.F.R. § 3.303(d).  There were 
no findings of a back disorder in service or in the one year 
following service.  The evidence of current disability 
relates to an element of the claim that was previously 
established.  Accordingly, it does not raise a reasonable 
possibility of substantiating the claim and is not new and 
material and the petition to reopen must be denied.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt, but does not find the evidence to be so 
evenly balanced as to give rise to such doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Left Ankle

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted. An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation. An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation. An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation. Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars that are superficial or 
unstable, warrant a 10 percent disability evaluation.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See § 4.68 of this part on 
the amputation rule.) Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

At the time of a December 2003 VA examination, the veteran 
reported a worsening of his left ankle symptoms over the past 
several years.  He noted that his left leg would "give out 
on" him.  The veteran had also had two back surgeries which 
increased his disability and exacerbated his left ankle 
problems.  He stated that he could only walk about 1/4 mile and 
could only stand for 15-20 minutes.  He had difficulty 
walking on uneven ground.  He also had gout which affected 
both lower extremities and often affected his left ankle 
joint.  

The veteran had retired from his employment in maintenance 
and construction with a parks and recreation department.  He 
indicated that he was unable to continue doing the activities 
because of the amount of standing and walking they required.  
He was unable to do any running or recreational activities.  
He could do housework but only a limited amount of yard work.  
He had to take several breaks.  

Physical examination of the left ankle revealed he had 15 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
He also had 30 degrees of inversion and 15 degrees of 
eversion.  He had no tenderness to palpation about the 
tibiotalar joint.  The ankle was stable to anterior, 
posterior, and inversion/eversion stress.  He had a 4 cm scar 
along the medial ankle which was nontender to palpation on 
examination.  He had 5/5 strength of plantar flexion and 
dorsiflexion.  The examiner indicated that there were minimal 
findings on examination.  X-rays of the left ankle showed a 
surgical screw at the medial malleolus with evidence of an 
old healed fracture in the region.  There was no significant 
arthritic change.  

At the time of the April 2008 VA examination, the veteran 
reported that he was experiencing ankle pain on a daily 
basis.  He also had periodic swelling of the left ankle which 
had been associated with gout.  The veteran stated that he 
felt the ankle was unstable.  The veteran had not recently 
received physical or injection therapy.  The veteran 
indicated that he was currently working at the Columbia 
Housing Authority.  In his work activities he had to limit 
his standing and in his daily living he had eliminated 
sporting activities.  He did experience flare-ups which he 
attributed to gouty arthritis.  These were characterized by 
swelling and pain and prevented him from walking.  He did not 
use any type of brace or assistive device.  He felt he could 
stand one hour without pause and could walk one mile on level 
ground.  

Physical examination revealed a surgical scar on the medial 
aspect of the joint.  Dorsiflexion was to 15 degrees while 
plantar flexion was to 45 degrees.  Inversion and eversion 
were to 15 degrees.  Range of motion was pain free with no 
additional limitation after repetitive use.  The ankle was 
nontender and was stable on drawer test.  The veteran could 
stand with ease on his tiptoes and repeated this maneuver 
three times without difficulty.  X-rays of the left ankle 
revealed a metallic screw in the distal tibia accompanied by 
mild degenerative joint disease of the tibiotalar joint.  
There was no interval change noted since the prior study 
performed in December 2003.  A diagnosis of degenerative 
joint disease of the left ankle was rendered.  

Residuals of a left ankle fracture prior to April 7, 2008, t

At the time of the December 2003 VA examination, the veteran 
had some limitation of motion, inasmuch as plantar flexion 
was to 40 degrees, while normal motion is 45 degrees.  
38 C.F.R. § 4.71, Plate II (2008).  The X-ray was interpreted 
as showing no "significant" arthritis, which left open the 
question of whether there was any arthritis.

The April 2008 X-ray was interpreted as showing mild 
degenerative joint disease of the tibiotalar joint, with the 
examiner finding that there had been no interval change since 
the December 2003 X-ray.  Based upon the findings of the 
April 2008 VA examiner that there were no interval changes 
and resolving reasonable doubt in favor of the veteran, the 
veteran has met the criteria for a 10 percent rating under 
Diagnostic Codes 5003, 5010 throughout the appeal period.  

As to an evaluation in excess of 10 percent for the entire 
appeal period, the December 2003 VA examination showed that 
the veteran retained most of the normal range of motion, even 
with consideration of functional factors.  In this regard 
there was no pain on motion or loss of motion on repetitive 
movement.  The ankle was stable on testing.  At the April 
2008 VA examination, the veteran again had slight limitation 
of motion with no additional limitation due to functional 
factors.  Moreover, the ankle was nontender and was stable on 
drawer test.  Range of motion was noted to be pain free with 
no additional limitation after repetitive use.

The Board observes that the veteran has complained of ankle 
pain at the time of each VA examination.  However, the 
objective medical findings made at the time of the VA 
examinations do not reveal clinical objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.  Specifically, loss of functioning 
arising from pain and weakness has not been shown to be or 
described as marked at the time of any VA examination.  The 
Board further notes that there as been no demonstration of 
ankylosis.  As such, an evaluation in excess of 10 percent 
for residuals of a left ankle fracture is not warranted.

As to the scar, an increased evaluation under DC 7801 or 7802 
is not warranted as the scar is not deep, and it does not 
exceed (or even approximate) 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803, as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the Board notes that there have been no objective 
findings or reports of pain as it relates to the veteran's 
scar.  As to DC 7805, the veteran has not been shown to have 
limitation of motion based upon his left ankle postoperative 
residual scar.  

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected left ankle fracture residuals.  While the 
veteran was noted to have been on Social Security disability 
benefits for a period of time, the award was not related to 
his service-connected left ankle fracture.  Moreover the 
veteran was noted to be working at the time of the April 2008 
VA examination.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for HNP of the lumbar 
spine with degenerative disc disease, also claimed as 
secondary to service-connected residuals of the left ankle 
fracture, is denied.

A 10 percent evaluation, but no more, for residuals of a left 
ankle fracture is granted throughout the appeal period.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


